Per Curiam,
There is nothing in this case that requires special attention, for the rulings of the court below were obviously right. Clearly, the defect in the machinery furnished by the plaintiff company to the defendants, if any such defect there was, might and ought to have been proved in some other manner than by showing the costs of repairs or additions put upon or to it by other parties.
The exceptions found in the seventh assignment, taken to the commission and depositions, might have been sustained had they been preferred in time and manner prescribed by the rules of court; but, those rules not having been complied with, the defects in the execution of the commission, and the accompanying depositions, must be taken as waived.
The judgment is affirmed.